                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:19-cv-00333-MR

PAUL VALDEZ-BEY,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
FNU CASTALONE, et al.,           )
                                 )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court sua sponte.

     Plaintiff filed this lawsuit pursuant to 42 U.S.C. § 1983 on December 3,

2019 against Defendants FNU Castalone, FNU Patton, and FNU Sims,

based on events alleged to have occurred while he was detained at the

Buncombe County Detention Center located in Asheville, North Carolina.

[Doc. 1]. Plaintiff’s Complaint survived initial review as to all Defendants.

[Doc. 17]. After some delay, Plaintiff filed completed summonses with the

Court for service on Defendants. [See Docs. 19, 21, 22, 23, 25; 10/28/2020

Docket Entry]. Summonses were issued electronically to the United States

Marshal for service on all Defendants on November 2, 2020. [Doc. 26]. On

December 3, 2020, the United States Marshal filed a receipt, indicating that

the summonses were served on Defendants by certified mail on November


        Case 1:19-cv-00333-MR Document 33 Filed 03/10/21 Page 1 of 2
5, 2020. [Doc. 29]. On November 30, 2020, Defendants Castalone and

Patton answered Plaintiff’s Complaint.          [Doc. 28].   To date, however,

Defendant Sims has not appeared or otherwise defended this action, and

the Plaintiff has not taken any further action with respect to this Defendant.

      IT IS, THEREFORE, ORDERED that Plaintiff shall take further action

to prosecute this case against Defendant Sims within fourteen (14) days of

this Order. Failure to take any such further action shall result in the dismissal

of this Defendant without prejudice.

      IT IS SO ORDERED.

                                   Signed: March 10, 2021




                                        2

        Case 1:19-cv-00333-MR Document 33 Filed 03/10/21 Page 2 of 2
